UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7637



RUSS L. BROWN, JR.,

                                             Plaintiff - Appellant,

          versus


ALFRED CRAMER, Doctor; VIRGINIA SMITH, Nurse;
CAROLYN GILMORE, Nurse; EARL ISAAC, Major;
JAMES SHIFFLETT, Corporal; OFFICER RORRER,

                                            Defendants - Appellees,
          and


ROBERT RUTKOWSKI, Doctor; BENJAMIN        ALLEN,
Doctor; LOUISE MALONE, (PT),

                                                          Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-95-1193-R)


Submitted:   August 28, 1997           Decided:     September 9, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Russ L. Brown, Jr., Appellant Pro Se.    Gene Rodney Young, II,
WHARTON, ALDHIZER & WEAVER, Harrisonburg, Virginia; Jill Theresa
Bowers, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.
.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Brown v. Rutkowski, No. CA-95-1193-R (W.D. Va. Sept. 30, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2